                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



BRIAN MATTHEW EVANS,

        Petitioner,                                                       Case No. 18-12378

v.                                                                      HON. AVERN COHN

TONY TRIERWEILER,

     Respondent.
_________________________________/

                         MEMORANDUM AND ORDER
               DENYING PETITION FOR WRIT OF HABEAS CORPUS
           AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

                                       I. Introduction

       This is a habeas case under 28 U.S.C. § 2254. Petitioner Brian Matthew Evans

(Petitioner) is a state inmate. He is serving a sentence of life without parole for first-

degree felony murder, seventy five to one hundred and twenty years for armed robbery,

seventy five to one hundred and twenty years for torture, forty months to five years for

being a felon in possession of a firearm, and two years for felony-firearm. Petitioner filed

a pro se petition for writ of habeas corpus claiming that he is incarcerated in violation of

his constitutional rights. Respondent, through the Attorney General’s Office, filed a

response, arguing that Petitioner’s claims lack merit or are procedurally defaulted. For

the reasons which follow, the petition will be denied.

                                   II. Procedural History

        Petitioner was convicted of the above offenses following a jury trial. The

Michigan Court of Appeals affirmed his convictions. People v. Evans, No. 317577, 2014
WL 7214495 (Mich. Ct. App. Dec. 18, 2014). Petitioner then filed a pro se application

for leave to appeal with the Michigan Supreme Court, which was denied. People v.

Evans, 498 Mich. 913 (2015).

      Petitioner filed a post-conviction motion for relief from judgment in the trial court

under M.C.R. 6.500. The trial court denied the motion. People v. Evans, No. 12-

003028-01-FC (Third Jud. Cir. Crim. Div. Mar. 29, 2017). The court of appeals and

Michigan Supreme Court denied leave to appeal. People v. Evans, No. 338528 (Mich.

Ct. App. Nov. 15, 2017); lv. den. 502 Mich. 902 (2018).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I. The prosecutor violated petitioner’s due process rights by eliciting unfairly
      prejudicial testimony that petitioner was on parole at the time of the offense
      and defense counsel was constitutionally ineffective for failing to object.

      II. The trial court reversibly erred in admitting the prior testimony of
      Tanganyika Felton where, (1) the prosecutor had not demonstrated that due
      diligence had been used to try to produce this witness at trial and thus it was
      not shown that this witness was unavailable; and, (2) it violated defendant’s
      right to confrontation where preliminary examination counsel failed to
      impeach her credibility in violation of defendant’s VI & XIV Amendment rights
      of the United States Constitution; and, Const. 1963, art 1, § 20.

      III. The trial court reversibly erred in refusing to give a missing witness
      instruction where the prosecution failed to produce listed witness Tanganyika
      Felton to give live testimony at the trial.

      IV. Trial court abused its discretion by, (1) depriving indigent defendant the
      constitutional dictate of Equal Protection and Due Process Clause of the
      Fourteenth Amendment by impeding upon access to the court records and
      defendant’s right to effectuate an adequate review; and (2) defendant’s
      appellate counsel’s failure to provide defendant with a copy of the trial record
      in order to present other claims in pro per pursuant to Michigan Supreme
      Court Administrative Order 2004-6 was ineffective assistance.

      V. Court appointed preliminary examination counsel, pretrial counsel, trial
      counsel, and appellate counsel were constitutionally ineffective which
      prejudiced petitioner’s right to a fair trial and appeal.

                                             2
      VI. The prosecutor denied petitioner’s state and federal constitutional rights
      to due process when the lead investigator Paul Thomas fabricated evidence
      to incite and procure parole officer Edward Heard Jr. to commit perjury.

      VII. Trial court abused its discretion in admitting lay opinion testimony of
      petitioner’s parole officer identifying petitioner as murder suspect shown in
      gas station surveillance video and still images in view of fact that petitioner
      could not freely examine relationship between petitioner and parole agent,
      subsequent to the court revealing to the jury that petitioner was on parole
      during the offense.

      VIII. Due process entitles relief from judgment based on newly discovered
      withheld evidence.

                                        III. Facts

      The material facts leading to petitioner’s conviction are recited verbatim from the

Michigan Court of Appeals’ opinion affirming his conviction, which are presumed correct

on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d

410, 413 (6th Cir. 2009):

      Defendant’s convictions arise from the January 18, 2012, shooting death of
      Hussan Hussein, an attendant at a gas station in the city of Highland Park,
      Michigan. The gas station attendant is separated from the public behind a
      partitioned area. The door that allows customers entry into the store is
      equipped with a locking mechanism that allows the attendant to “buzz” a
      customer into the store from behind the partition. It was the prosecutor’s
      theory of the case that codefendant Norwood Witherspoon entered the gas
      station, went to the beverage coolers, selected a juice, and deliberately broke
      the glass bottle. He then selected another juice, purchased it, and left the
      store. When Witherspoon left the store, a person identified as defendant was
      captured on surveillance video placing a stick in the door to prevent it from
      locking. The victim left the partitioned area to clean up the broken bottle
      when defendant entered with his face partially obscured. The victim was shot
      three times, twice in the legs and a fatal shot to the chest. Defendant
      confessed the crimes to his then-wife, Tanganyika Felton, and he gave
      Felton his cellular telephone, which she turned over to the police. An analysis
      of the cellular telephones of Witherspoon and defendant disclosed that the
      telephones placed calls to each other in the vicinity of the gas station at the
      time of the shooting. Additionally, both men were identified on the station’s
      video surveillance recording by their respective parole officers.


                                            3
People v. Evans, 2014 WL 7214495, at * 1.

                                IV. Standard of Review

      28 U.S.C. § 2254(d) imposes the following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person in custody
      pursuant to the judgment of a State court shall not be granted with respect
      to any claim that was adjudicated on the merits in State court proceedings
      unless the adjudication of the claim–
                      (1)     resulted in a decision that was contrary to, or involved
                      an unreasonable application of, clearly established Federal
                      law, as determined by the Supreme Court of the United
                      States; or
                      (2)     resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

       A state court’s decision is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

06 (2000). An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409. A federal habeas court shall not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 410-11.

       “[A] state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in federal court, a state

prisoner is required to show that the state court’s rejection of his or her claim “was so

                                             4
lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Id. at 103.

                                  V. Petitioner’s Claims

          A. Prosecutorial Misconduct/Ineffective Assistance of Counsel

       In his first claim, Petitioner contends that prosecutor committed misconduct by

introducing evidence that Petitioner was on parole at the time of the murder through

the testimony of Petitioner’s parole agent, Edward Heard. Petitioner claims that

evidence of his parole status was unduly prejudicial and admitted in violation of M.R.E.

404(b)(1), which prohibits the introduction of prior bad acts evidence. Petitioner also

argues that trial counsel was ineffective for failing to object to the misconduct.

       The Michigan Court of Appeals rejected this claim, finding that the parole

officer’s testimony was relevant and admissible to establish Petitioner’s identity. People

v. Evans, 2014 WL 7214495, at * 2-3 (Mich. Ct. App. Dec. 18, 2014)

The Michigan Court of Appeals concluded that “Heard’s status as defendant’s parole

officer explained the nature of his relationship to defendant and his degree of familiarity

with defendant, factors that were relevant to the weight and reliability of Heard’s

identification testimony.” Id. at * 2.

       “Claims of prosecutorial misconduct are reviewed deferentially on habeas

review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004)(citing Bowling v.

Parker, 344 F. 3d 487, 512 (6th Cir. 2003)). A prosecutor’s improper comments will be

held to violate a criminal defendant’s constitutional rights only if they “‘so infected the

trial with unfairness as to make the resulting conviction a denial of due process.’”

Darden v. Wainwright, 477 U.S. 168, 181 (1986)(quoting Donnelly v. DeChristoforo,

                                             5
416 U.S. 637, 643 (1974)). Prosecutorial misconduct will thus form the basis for

habeas relief only if the conduct was so egregious as to render the entire trial

fundamentally unfair based on the totality of the circumstances. Donnelly v.

DeChristoforo, 416 U.S. at 643-45. In order to obtain habeas relief on a prosecutorial

misconduct claim, a habeas petitioner must show that the state court’s rejection of his

or her prosecutorial misconduct claim “was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 48 (2012)(quoting

Harrington, 562 U.S. at 103).

       Although F.R.E. 404(b) and its state counterpart M.R.E. 404(b) generally

prohibit a prosecutor from introducing evidence of a defendant’s prior bad acts, the

Supreme Court has never held that the federal constitution forbids a prosecutor from

doing so. Thus, the state court’s rejection of Petitioner’s prosecutorial misconduct

claim would not entitle petitioner to habeas relief. See Wagner v. Klee, 620 F. App’x

375, 378 (6th Cir. 2015). Although Petitioner alleges prosecutorial misconduct, his

claim “amounts in the end to a challenge to the trial court’s decision to allow the

introduction of this evidence.” Webb v. Mitchell, 586 F. 3d 383, 397 (6th Cir. 2009). A

prosecutor does not commit misconduct by seeking to introduce relevant evidence.

See Slagle v. Bagley, 457 F. 3d 501, 518 (6th Cir. 2006). The parole officer’s status

was relevant to his prior relationship and ability to identify Petitioner. Petitioner is not

entitled to habeas relief on his claim of prosecutorial misconduct.

       Petitioner also claims that counsel was ineffective for failing to object to the

alleged prosecutorial misconduct. To show that he was denied the effective assistance

                                              6
of counsel under federal constitutional standards, a defendant must satisfy a two prong

test. First, the defendant must demonstrate that, considering all of the circumstances,

counsel’s performance was so deficient that the attorney was not functioning as the

“counsel” guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S.

668, 687 (1984). In so doing, the defendant must overcome a strong presumption that

counsel’s behavior lies within the wide range of reasonable professional assistance. Id.

In other words, petitioner must overcome the presumption that, under the

circumstances, the challenged action might be sound trial strategy. Strickland, 466

U.S. at 689. Second, the defendant must show that such performance was prejudicial.

Id. To show prejudice for failing to object to prosecutorial misconduct, a habeas

petitioner must show that but for the alleged error of his trial counsel in failing to object

to the prosecutor’s improper questions and arguments, there is a reasonable

probability that the proceeding would have been different. Hinkle v. Randle, 271 F. 3d

239, 245 (6th Cir. 2001).

       Here, because the Court has already determined that the prosecutor did not

commit misconduct, counsel was not ineffective for failing to object. The Michigan

Court of Appeals explicitly held that the references to petitioner’s parole status were

relevant and admissible to establish petitioner’s identity. Counsel is not ineffective for

failing to object to admissible evidence. See United States v. Sanders, 404 F.3d 980,

986 (6th Cir. 2005). Petitioner is not entitled to relief on his claim of ineffective

assistance.

                                 B. Confrontation Clause

       In his second claim, Petitioner contends that his Sixth Amendment right to

                                              7
confrontation was violated by the admission of his ex-wife Tanganyika Felton’s

preliminary examination testimony, when she was declared unavailable as a witness at

his trial. Out of court statements that are testimonial in nature are barred by the Sixth

Amendment Confrontation Clause unless the witness is unavailable and the defendant

has had a prior opportunity to cross-examine the witness, regardless of whether such

statements are deemed reliable by the court. See Crawford v. Washington, 541 U.S.

36 (2004). Although an exception to the confrontation requirement exists where a

witness is unavailable and gave testimony at previous judicial proceedings against the

same defendant which was subject to cross-examination, this exception is inapplicable

“unless the prosecutorial authorities have made a good-faith effort to obtain his

presence at trial.” Barber v. Page, 390 U.S. 719, 724-25 (1968); See also Hamilton v.

Morgan, 474 F.3d 854, 858 (6th Cir. 2007).

       When prosecutors seek to admit a non-testifying witness’ preliminary hearing

testimony, the Confrontation Clause requires two things: first, the prosecution must

establish that the declarant is “unavailable” by showing that prosecutorial authorities

have made a good-faith effort to obtain the declarant’s presence at trial, and, second,

to satisfy the “indicia of reliability” requirement, the prosecution must demonstrate that

the defendant had an adequate opportunity to cross-examine the declarant at the

preliminary examination. See Pillette v. Berghuis, 630 F. Supp. 2d 791, 804 (E.D. Mich.

2009); rev’d on other grds, 408 F. App’x. 873 (6th Cir. 2010); cert. den. 132 S. Ct. 125

(2011)(citing McCandless v. Vaughn, 172 F. 3d 255, 265 (3rd Cir. 1999)).

       Petitioner first says that Felton’s preliminary examination testimony was

inadmissible because the authorities did not use due diligence to assure her

                                            8
appearance at trial. The Michigan Court of Appeals rejected this claim:

      In this case, testimony disclosed that Detective Paul Thomas obtained a
      witness statement from Felton on January 24, 2012 and that she appeared,
      pursuant to a subpoena, for defendant’s preliminary examination on March
      23, 2012. Detective Thomas kept in touch with Felton throughout the
      adjournments of the trial to ensure that he knew her current location and to
      keep her informed about the status of the trial. Additionally, Detective
      Thomas served Felton with subpoenas for the prior trial dates and, when
      served, Felton never indicated that she was unwilling to testify. With regard
      to the current trial date, Detective Thomas was able to personally serve
      Felton at her residence, and she in fact appeared in person on the first day
      of trial. Detective Thomas spoke with Felton on several occasions during
      trial, including on June 10, 2013 via telephone when he reached Felton and
      advised her to come to court as soon as possible. Felton indicated she
      would make preparations to come to trial, but, when Detective Thomas did
      not hear from her, he called her again. At that time, she expressed fear and
      wished to testify in disguise. After this conversation with Detective Thomas,
      she failed to answer her telephone and she left her residence. Detective
      Thomas made several telephone calls and left numerous messages on
      Felton’s voicemail. He also went to Felton’s known address multiple times
      and checked another address based on information he received, but he was
      unable to locate Felton. Although Detective Thomas reached Felton’s
      current husband, her husband indicated that Felton was afraid, had left, and
      did not state where she was going.

      Defendant contends that due diligence was not exercised because Detective
      Thomas failed to check utilities, hospitals, jails, and the morgue. However,
      the reasonableness of Detective Thomas’s efforts to locate Felton must be
      evaluated in light of the facts and circumstances, including the information
      he learned during his search. Detective Thomas had recently spoken to
      Felton, he had maintained steady contact with Felton throughout the
      proceedings, and Detective Thomas knew her residential address. Indeed,
      Felton had been successfully subpoenaed and she in fact appeared on the
      first day of trial. It is apparent that Felton chose to remove herself from
      available locations to avoid testifying at trial. In light of the information from
      Felton's husband that Felton had left because of fear, there was no reason
      to search hospitals, jails, and the morgue. Even defendant utilized an
      investigator to search for Felton, and he too was unable to locate her. In
      light of the record, we do not know what further efforts could have been
      reasonably expected from the police. The trial court did not abuse its
      discretion in finding that the prosecutor had exercised due diligence.

People v. Evans, 2014 WL 7214495, at * 5 (internal citation and footnote omitted).


                                             9
       The court of appeals’ decision is reasonable. “A good-faith effort...is not an

ends-of-the-earth effort, and the lengths to which the prosecution must go to obtain a

witness generally amount to a question of reasonableness.” United States v. Cheung,

350 F. App’x. 19, 23 (6th Cir.2009)(internal quotation marks, citations, and alterations

omitted). The lengths to which the prosecution must go to produce a witness, such

that the admission of the witness’ prior, confronted testimony at subsequent trial does

not violate the Confrontation Clause, is a question of reasonableness. Hardy v. Cross,

565 U.S. 65, 70 (2011)(quoting Ohio v. Roberts, 448 U.S. 56, 74 (1980)). The

Supreme Court noted that “when a witness disappears before trial, it is always possible

to think of additional steps that the prosecution might have taken to secure the witness’

presence, but the Sixth Amendment does not require the prosecution to exhaust every

avenue of inquiry, no matter how unpromising.” Id., at 71-72. Most importantly, “the

deferential standard of review set out in 28 U.S.C. § 2254(d) does not permit a federal

court to overturn a state court’s decision on the question of unavailability merely

because the federal court identifies additional steps that might have been taken.” Id. at

72.

       Here, the Court agrees with the Michigan Court of Appeals that the prosecution

and law enforcement made a good faith effort to bring Felton to trial based on a

reasonable determination of the facts. As such, Petitioner is not entitled to relief on this

ground.

       Petitioner also says that Felton’s preliminary examination testimony was

inadmissible because his counsel’s cross-examination of his ex-wife was deficient.

       Petitioner is not entitled to habeas relief in the absence of any Supreme Court

                                            10
precedent to support his argument that his opportunity to cross-examine Felton at his

own preliminary hearing was inadequate to satisfy the requirements of the

Confrontation Clause. Although there is some question whether a preliminary hearing

necessarily offers an adequate prior opportunity for cross-examination for

Confrontation Clause purposes, the opportunity to question a witness at a preliminary

examination hearing satisfies the pre-Crawford understanding of the Confrontation

Clause’s guarantee of an opportunity for effective cross-examination. See Al–Timimi v.

Jackson, 379 F. App’x 435, 437 (6th Cir. 2010).

       Here, Petitioner was represented by counsel at the preliminary hearing, who

was given a full opportunity to cross-examine Felton, without any restriction by the

examining magistrate, and who took advantage of this opportunity to the extent that he

saw fit. Accordingly, the trial court’s decision to admit Felton’s testimony from the

preliminary examination when he was unavailable to testify was not contrary to, or an

unreasonable application of clearly established federal law. As such, Petitioner is not

entitled to habeas relief on this ground.

       Finally, to the extent that petitioner argues that counsel’s questioning of Ms.

Felton at the preliminary examination was ineffective, he would not be entitled to relief.

“Courts generally entrust cross-examination techniques, like other matters of trial

strategy, to the professional discretion of counsel.” Dell v. Straub, 194 F. Supp. 2d 629,

651 (E.D. Mich. 2002). “Impeachment strategy is a matter of trial tactics, and tactical

decisions are not ineffective assistance of counsel simply because in retrospect better

tactics may have been available.” Id.

       Petitioner’s counsel at the preliminary examination asked Felton if she was

                                            11
reluctant to testify at the preliminary examination and she replied that she was.

Counsel asked Felton if she had been threatened by the police or prosecutor to testify.

Felton answered that the authorities had threatened to hold her in custody until

Petitioner’s trial unless she testified at the preliminary examination. Felton actually had

to leave her grandfather’s funeral because she learned that there was an arrest

warrant for her. Although Felton testified on direct examination that she felt threatened

by Petitioner, counsel got her to admit that she was not afraid of Petitioner on the date

of the preliminary examination. Felton also acknowledged, in response to counsel’s

questions, that she visited Petitioner in jail and had sent him several love letters. (Tr.

3/23/12, pp. 80-81). Counsel’s strategic choice not to cross-examine her in greater

detail was “‘within the wide range of reasonable professional assistance.’” See Moss v.

Hofbauer, 286 F. 3d 851, 864 (6th Cir. 2002)(quoting Strickland, 466 U.S. at 689).

More importantly, Petitioner’s counsel at the preliminary examination hearing did not

know that Felton would fail to appear at trial. Id. Petitioner is not entitled to relief on his

second claim.

                             C. Missing Witness Instruction

       In his third claim, Petitioner argues that the trial court erred by failing to provide

a missing witness instruction with respect to Felton, which would instruct the jurors that

they could infer that Felton’s trial testimony would have been unfavorable to the

prosecution.

       The burden of demonstrating that an erroneous instruction was so prejudicial

that it will support a collateral attack upon the constitutional validity of a state court

conviction is even greater than the showing required in a direct appeal. The question

                                              12
in such a collateral proceeding is whether the ailing instruction so infected the entire

trial that the resulting conviction violates due process, not merely whether the

instruction is undesirable, erroneous, or even “universally condemned,” and an

omission or incomplete instruction is less likely to be prejudicial than a misstatement of

the law. Henderson v. Kibbee, 431 U.S. 145, 154-155 (1977). A criminal defendant

does not have a clearly established federal right to a missing witness instruction.

Thus, Petitioner therefore cannot obtain federal habeas relief based on the state

court’s failure to give an instruction to his jury regarding the prosecution’s failure to

produce witnesses. See Stadler v. Curtin, 682 F. Supp. 2d 807, 821-22 (E.D. Mich.

2010). Petitioner is not entitled to relief on this claim

                                  D. Procedural Default

       Respondent contends that Petitioner’s fourth through eighth claims are

procedurally defaulted because he raised them for the first time on post-conviction

review and failed to establish cause and prejudice, as required by M.C.R. 6.508(D)(3)

for failing to raise these claims on his direct appeal.

       When the state courts clearly and expressly rely on a valid state procedural bar,

federal habeas review is also barred unless petitioner can demonstrate “cause” for the

default and actual prejudice as a result of the alleged constitutional violation, or can

demonstrate that failure to consider the claim will result in a “fundamental miscarriage

of justice.” Coleman v. Thompson, 501 U.S. 722, 750-51 (1991). If a petitioner fails to

show cause for his or her procedural default, it is unnecessary for the court to reach

the prejudice issue. Smith v. Murray, 477 U.S. 527, 533 (1986). However, in an

extraordinary case, where a constitutional error has probably resulted in the conviction

                                             13
of one who is actually innocent, a federal court may consider the constitutional claims

presented even in the absence of a showing of cause for procedural default. Murray v.

Carrier, 477 U.S. 478, 479-80 (1986). However, to be credible, such a claim of

innocence requires a petitioner to support the allegations of constitutional error with

new reliable evidence that was not presented at trial. Schlup v. Delo, 513 U.S. 298, 324

(1995).

       The Supreme Court noted that “a procedural default does not bar consideration

of a federal claim on either direct or habeas review unless the last state court rendering

a judgment in the case ‘clearly and expressly’ states that its judgment rests on the

procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989). If the last state court

judgment contains no reasoning, but simply affirms the conviction in a standard order,

the federal habeas court must look to the last reasoned state court judgment rejecting

the federal claim and apply a presumption that later unexplained orders upholding the

judgment or rejecting the same claim rested upon the same ground. Ylst v.

Nunnemaker, 501 U.S. 797, 803 (1991).

       Here, the Michigan Supreme Court rejected Petitioner’s post-conviction appeal

on the ground that “the defendant has failed to meet the burden of establishing

entitlement to relief under MCR 6.508(D).” People v. Evans, 502 Mich. at 902. The

Michigan Court of Appeals denied petitioner’s post-conviction appeal in a form order

“because the defendant has failed to establish that the trial court erred in denying the

motion for relief from judgment.” People v. Evans, No. 338528. These orders,

however, did not refer to subsection (D)(3) nor did they mention petitioner’s failure to

raise his claims on his direct appeal as their rationale for rejecting his post-conviction

                                            14
appeals. Because the form orders in this case are ambiguous as to whether they refer

to procedural default or a denial of post-conviction relief on the merits, the orders are

unexplained. See Guilmette v. Howes, 624 F. 3d 286, 291 (6th Cir. 2010). The Court

must “therefore look to the last reasoned state court opinion to determine the basis for

the state court’s rejection” of Petitioner’s claims. Id.

          In rejecting Petitioner’s post-conviction claims, the trial court indicated several

times that Petitioner failed to show cause, as required by M.C.R. 6.508(D)(3), for failing

to raise the issues on his direct appeal. Because the trial court denied relief based on

the procedural grounds stated in M.C.R. 6.508(D)(3), Petitioner’s remaining claims are

clearly procedurally defaulted pursuant to M.C.R. 6.508(D)(3). The fact that the trial

court may have also discussed the merits of petitioner’s claims in addition to invoking

the provisions of M.C.R. 6.508(D)(3) to reject Petitioner’s claims does not alter this

analysis. As such, Petitioner’s fourth through eighth claims are procedurally defaulted.

          Petitioner, however, alleges ineffective assistance of appellate counsel as cause

to excuse his procedural default for failing to raise this claim on his appeal of right. 1 It

is well-established that a criminal defendant does not have a constitutional right to have

appellate counsel raise every non-frivolous issue on appeal. See Jones v. Barnes, 463

U.S. 745, 751 (1983). The Supreme Court has subsequently noted that:

          Notwithstanding Barnes, it is still possible to bring an [ineffective assistance
          of counsel] claim based on [appellate] counsel’s failure to raise a particular
          claim [on appeal], but it is difficult to demonstrate that counsel was


      1
         Petitioner could not have procedurally defaulted his ineffective assistance of
appellate counsel claim, because state post-conviction review was the first opportunity
that he had to raise this claim. See Guilmette, 624 F. 3d at 291. However, for the
reasons stated below, Petitioner is not entitled to habeas relief on this claim.

                                                15
       incompetent.”

Smith v. Robbins, 528 U.S. 259, 288 (2000). “[T]he hallmark of effective appellate

advocacy” is the “process of ‘winnowing out weaker arguments on appeal and focusing

on’ those more likely to prevail.” Smith v. Murray, 477 U.S. at 536 (quoting Barnes, 463

U.S. at 751-52).

       Petitioner fails to show that appellate counsel’s performance fell outside the

wide range of professionally competent assistance by omitting his fourth through eighth

claims. Appellate counsel filed an appellate brief containing the first three claims

raised by Petitioner in his habeas petition. Petitioner has not shown that appellate

counsel’s strategy in presenting these claims and not raising other claims was deficient

or unreasonable. Moreover, for the reasons stated by the Michigan Attorney General

in the answer to the petition for writ of habeas corpus, none of the claims raised by

Petitioner in his post-conviction motion were “dead bang winners.”

       The Court recognizes that Petitioner in his eighth claim alleges that he has

newly discovered evidence that four of the arresting police officers in this case were

charged in federal court with accepting bribes, conspiring to distribute six kilograms of

cocaine, and carrying firearms in the furtherance of a drug trafficking crime. Petitioner

indicates that these charges were announced by the United States Attorney on

January 25, 2013. Petitioner’s trial took place between May 29, 2013 and June 11,

2013. Petitioner’s direct appeal was concluded in 2015.

       A habeas petitioner can show “cause” to excuse the procedural default of a

claim arising under Brady v. Maryland, 373 U.S. 83 (1963), when the reason for his

failure to develop facts in state-court proceedings was the State’s suppression of the

                                           16
relevant evidence. Strickler v. Greene, 527 U.S. 263, 282 (1999). Where “the factual

basis for a claim” is “reasonably available to” the petitioner or his counsel from another

source, the government is under no duty to supply that information to the defense.

Strickler, 527 U.S. at 283, n. 24 (quoting Murray, 477 U.S. at 488).

       Here, because the factual basis for petitioner’s Brady claim was reasonably

available to Petitioner or his trial counsel at the time of his trial, he is unable to

establish cause to excuse the default of his claim based on the alleged suppression of

this evidence.

       In the end, Petitioner has not demonstrated any cause for his procedural default

and it is therefore unnecessary for this Court to reach the prejudice issue. Smith v.

Murray, 477 U.S. at 533. Moreover, Petitioner has not established that a fundamental

miscarriage of justice has occurred. Although petitioner has evidence that several of

the arresting officers may have been convicted of bribery, drug, or firearms charges,

this evidence could only be used to impeach the officers’ credibility. Impeachment

evidence does not provide sufficient evidence of actual innocence to support a free-

standing innocence claim or to excuse a procedural default. See Calderon v.

Thompson, 523 U.S. 538, 563 (1998)(newly discovered impeachment evidence, which

is “a step removed from evidence pertaining to the crime itself,” “provides no basis for

finding” actual innocence); Sawyer v. Whitley, 505 U.S. 333, 349 (1992) (newly

discovered impeachment evidence “will seldom, if ever,” establish actual innocence);

Petitioner is not entitled to relief on his fourth through eighth claims.

                                       VI. Conclusion



                                              17
       For the reasons stated above, the state courts’ rejection of Petitioner’s claims

did not result in decisions that were contrary to Supreme Court precedent, an

unreasonable application of Supreme Court precedent, or an unreasonable

determination of the facts. Accordingly, the petition for a writ of habeas corpus is

DENIED.

       Furthermore, reasonable jurists would not debate the Court’s assessment of

Petitioner’s claims, nor conclude that the issues deserve encouragement to proceed

further. The Court therefore DECLINES to grant a certificate of appealability under 28

U.S.C. § 2253(c)(2). See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       SO ORDERED.

                                                 S/Avern Cohn
                                                 AVERN COHN
                                                 U.S. DISTRICT JUDGE

       Dated: 3/29/2019
             Detroit, Michigan




                                           18
